 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR BOWLSON,                                  1:19-cv-00974-EPG (PC)

12                       Plaintiff,
                                                       SECOND ORDER DIRECTING PLAINTIFF
13            v.                                       TO SUBMIT APPLICATION TO PROCEED IN
                                                       FORMA PAUPERIS OR PAY FILING FEE
14    BUREAU OF PRISONS,
                                                       (ECF Nos. 6, 11)
15                       Defendant.
                                                       ORDER DENYING WITHOUT PREJUDICE
16                                                     PLAINTIFF’S MOTION TO AMEND
                                                       COMPLAINT
17
                                                       (ECF No. 14)
18
                                                       THIRTY (30) DAY DEADLINE
19

20          Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens

21   vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff has not paid the $400.00 filing fee, or

22   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

23          On July 18, 2019, the Court issued an order directing Plaintiff to submit, within 45 days, a

24   completed and signed application to proceed in forma pauperis or, in the alternative, to pay the

25   $400 filing fee for this action. The Court warned that failure to comply with the order would

26   result in the dismissal of this action. (ECF No. 6.)

27          On August 5, 2019, Plaintiff filed a motion for preliminary injunction (ECF No. 7).

28   Plaintiff did not, however, file a completed and signed application to proceed in forma pauperis

                                                        1
 1   or pay the $400 filing fee as required by the Court. Accordingly, on October 3, 2019, the Court

 2   entered findings and recommendations recommending that this action be dismissed for Plaintiff’s

 3   failure to comply with the Court’s order requiring him to either file a completed and signed

 4   application to proceed in forma pauperis or pay the $400 filing fee. (ECF No. 11.)

 5                On October 7, 2019, Plaintiff filed a motion to amend his complaint. (ECF No. 14.)

 6   However, Plaintiff still has not complied with the Court’s order requiring him to file a completed

 7   and signed application to proceed in forma pauperis or pay the $400 filing fee.

 8                This action cannot proceed unless Plaintiff either pays the $400 filing fee or is allowed to

 9   proceed in forma pauperis, and Plaintiff will not be allowed to proceed in forma pauperis until he

10   submits a completed and signed application that makes the requisite showing under 28 U.S.C.

11   § 1915(a).

12                Because Plaintiff indicates in his motion to amend that he may not have received all of his

13   legal mail, out of an abundance of caution, the Court will provide Plaintiff with one final

14   opportunity to file a signed and completed application to proceed in forma pauperis or pay the

15   $400 filing fee.

16                The Court will also deny, without prejudice, Plaintiff’s motion to amend his complaint. If

17   Plaintiff pays the filing fee or is allowed to proceed in forma pauperis, Plaintiff may file an

18   amended complaint as a matter of course if he is in compliance with Federal Rule of Civil

19   Procedure 151 or may refile a motion to amend if leave of the Court is required, and must attach

20   to that motion a signed copy of the proposed amended complaint.
21   ///

22         1
               Federal Rule of Civil Procedure 15(a), regarding amendment to pleadings before trial, provides:
23                (1) Amending as a Matter of Course. A party may amend its pleading once as a matter of course
                      within:
24                        (A)       21 days after serving it, or
                          (B)       if the pleading is one to which a responsive pleading is required, 21 days after
25                                  service of a responsive pleading or 21 days after service of a motion under Rule
                                    12(b, (e), or (f), whichever is earlier.
26                (2) Other Amendments. In all other cases, a party may amend its pleading only with the opposing
                      party’s written consent or the court’s leave. The court should freely give leave when justice so
27                    requires.
     Fed. R. Civ. P. 15(a).
28
                                                                     2
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. Plaintiff’s motion to amend (ECF No. 14) is DENIED without prejudice;

 3          2. The Clerk of the Court is directed to send plaintiff the following:

 4                       a. an application to proceed in forma pauperis;

 5                       b. a copy of the Court’s previous order directing Plaintiff to file an in forma

 6                           pauperis application or pay the filing fee (ECF No. 6); and

 7                       c. a copy of the Court’s findings and recommendations, recommending that

 8                           this action be dismissed (ECF No. 11);

 9          3. Within thirty (30) days of the date of service of this order, Plaintiff shall submit the

10   attached application to proceed in forma pauperis, completed and signed, or, in the alternative,

11   pay the $400.00 filing fee for this action. Failure to comply with this order will result in

12   dismissal of this action.

13
     IT IS SO ORDERED.
14

15      Dated:     October 15, 2019                            /s/
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
